COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis



THEODORE R. FAIRCLOTH
                                            MEMORANDUM OPINION *
v.   Record No. 0581-99-2                       PER CURIAM
                                              AUGUST 10, 1999
CAROLYN H. FAIRCLOTH


              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                       George F. Tidey, Judge

           (Brice E. Lambert; Lambert & Associates, on
           brief), for appellant.

           (Amy C. Balfour; Beale, Balfour, Davidson &
           Etherington, P.C., on brief), for appellee.


     Theodore R. Faircloth appeals the equitable distribution

decree awarding certain marital property solely to his wife,

Carolyn H. Faircloth.    The husband contends that the trial judge

erred by (1) refusing to hear testimony concerning the parties'

nonmonetary contributions to the marriage and to the acquisition,

care and maintenance of the marital property, see Code § 20-107.3,

and (2) failing to make an equitable and fair distribution of the

marital property based upon the evidence.    Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court.   See Rule 5A:27.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     The record contains no indication that the husband

preserved these issues for appeal.      He did not object to the

trial judge's ruling concerning the evidence, note any objection

to the final equitable distribution decree, or file a motion for

reconsideration or rehearing.   The final decree and the

equitable distribution decree were endorsed by husband's counsel

as "Seen."   Furthermore, the issues that are raised on appeal

were not preserved in the record at the places designated by

appendix references in the husband's brief.      See Rule 5A:20(c).

Therefore, we find that the husband failed to preserve these

issues for appeal.   See Rule 5A:18; Konefal v. Konefal, 18 Va.

App. 612, 615, 446 S.E.2d 153, 154-55 (1994); Lee v. Lee, 12 Va.

App. 512, 404 S.E.2d 736 (1991) (en banc).

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                                - 2 -